Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTICE OF ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-20 are pending and under examination.

Priority
This application is a continuation of 16/359,102 filed on 3/20/2019, which is a continuation of 15/597,541 filed on 5/17/2017, which is a continuation of 14/758,873 filed on 7/1/2015, which is a national stage application of PCT/US2013/074388 filed on 12/11/2013, which claims priority from US provisional applications 61/814,944 filed on 4/23/2013, 61/807,629 filed on 4/2/2013, and 61/735,852 filed on 12/11/2012.  

Examiner’s Note
Applicant's after final amendments and arguments filed on 8/16/2022 along with terminal disclaimers filed on 9/6/2022 have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of an agreement of allowable subject matter and filing of appropriate terminal disclaimers.
The examiner reconsidered the rejections under obviousness-type double patenting over US Patents 8728499 and 10442911 and withdraws the rejections over these patents as these patents do not provide claim limitations for not templating with a crystal and one of configuring for an increase in transparency when the chelator is applied or configuring with an increase in mucoadhesiveness when a chelator/sequestering agent for multivalent cation is added.    

Terminal Disclaimer
The terminal disclaimer filed on 9/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10272184, 10850011, and 9662424 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613